Citation Nr: 1203402	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2008 rating decision, the RO granted an increased initial evaluation of 70 percent for PTSD, effective November 2006.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that entitlement to a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his PTSD and indicates that he is currently employed fulltime.  See April 2011 VA examination. 


FINDING OF FACT

The Veteran's PTSD is not manifested by symptoms causing total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent, for the Veteran's PTSD, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011). 

The Board notes that the Veteran's claim for an initial rating higher than 70 percent for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


II.  Entitlement to an Initial Rating Higher Than 70 Percent for Service-Connected PTSD

Service connection for PTSD was established by a June 2008 rating decision, at which time a 30 percent rating was assigned, effective from November 2006.  Subsequently, in an April 2008 decision, the RO granted an increased initial evaluation of 70 for PTSD, effective November 2006.  The Veteran asserts his disability is more severe than what is represented by a 70 percent rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Because the Veteran is appealing the initial assignment of his disability rating, the severity of the disability during the entire period from the initial assignment of the disability rating to the present is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the decision in this case, the Board has considered the requirements of Fenderson. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 70 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411. 

The Veteran is seeking an increased rating.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran was afforded a VA examination in April 2007.  The Veteran reported he was married for 11 years, and has good relationships with his wife and with extended family, although there is some subjective tension in the relationship due to his PTSD symptoms, particularly his pathological checking of locks and inability to relax, even when socializing.  He reported some friendships with people he went to school with and with neighbors.  The Veteran indicated that he does not go out very much; he does not like crowds and no longer goes camping or enjoys fireworks.  He reported keeping in touch with a few Veterans from his unit and enjoys their company.  There were no reported suicide attempts or history of violence/assaultiveness.  

The examiner stated that the Veteran is mildly impaired in psychosocial functioning.  The Veteran reported subjective tension and worry, which is also noticed by friends and family.  However, he is able to have stable relationships with his wife and friends, and enjoy social activities, on a somewhat more limited basis than before his military service.  There were no known post-military stressors.  Examination revealed the Veteran was clean, neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable, speech was unremarkable and spontaneous, and his attitude was cooperative, friendly, and attentive.  The Veteran's affect was normal and his mood was mildly anxious, but overall good.  He was easily distracted, but was able to spell a word forward and backward, and was oriented to person, time, and place.  Thought process and content were unremarkable.  The Veteran reported mild persecutory delusions, but the examiner noted that these are likely not psychotic in nature; they are most likely related to PTSD and related hypervigilance.  The examiner noted that the Veteran understands outcome of behaviors and that he has a problem.  The Veteran reported trouble falling asleep, being easily startled, and hypervigilance.  No hallucinations were reported and the Veteran did not have any inappropriate behavior.  

The Veteran reported obsessive/ritualistic behavior, including the need to check the locks and windows several times a day and before he can sleep.  He repeats the same behavior with locks at work or with other matters of safety (oven, windows, etc.).  No panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence of problem with activities of daily living were reported.  The Veteran was noted to be able to maintain minimum personal hygiene.  Remote, recent, and immediate memory were normal.  Additional PTSD symptoms noted were recurrent and intrusive distressing recollections of his stressors, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid activities, places or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts or anger, hypervigilance, and exaggerated startle response.  The disturbances were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was noted that the Veteran was employed full time doing maintenance repair work, and had lost less than one week of work in the prior 12-month period.  The Veteran was diagnosed with PTSD, chronic, and assigned a global assessment of functioning (GAF) score of 70.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  

On the Veteran's VA Form 9, he reported that his PTSD has changed his life as well as his spouse's life.  See April 2008 VA Form 9.  He reported that he has panic attacks, inability to sleep, he avoids social functions and has deep depressions that affect his wife as well.  Id.  He stated that he fights constantly to channel his anger so that it will not become a factor in his relationship.  Id.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran was afforded a VA examination in April 2011.  The Veteran reported having a good marital relationship, good relationships with three childhood friends and a good relationship with extended family.  The Veteran reported socializing one time a week with friends and participates monthly in a military related group.  He attends church and works out regularly.  There was no reported history of suicide attempts or history of violence/assaultiveness.  The examiner stated the Veteran's current psychosocial functioning impairment is moderate.  Examination revealed the Veteran was clean, neatly groomed, and appropriately dressed.  His speech and psychomotor activity were unremarkable.  His attention was intact and he was oriented to person, time, and place.  The Veteran reported impaired sleep due to early and middle insomnia as well as nightmares on a regular basis.  No hallucinations were reported and there was no inappropriate behavior.  The Veteran reported obsessive/ritualistic behavior of checking door locks three to five times per night.  The Veteran did not report panic attacks, homicidal thoughts, or suicidal thoughts.  It was noted that he had good impulse control and was able to maintain minimum hygiene.  Remote, recent, and immediate memory were normal.  The Veteran reported recurrent and intrusive distressing recollections of his stressor, including images, thoughts or perceptions, recurrent distressing dreams of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, sense of a foreshortened future, difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  It was noted that the Veteran was employed fulltime in maintenance and has not missed any time from work in the prior twelve months.  The Veteran was assigned a GAF score of 60, indicating moderate symptoms.  The examiner noted that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

The Board finds that the totality of the evidence indicates the current 70 percent rating adequately compensates the Veteran's symptoms.  A rating higher than 70 percent is not warranted because the evidence of record does not indicate that the Veteran's overall impairment results in total occupational and social impairment.  Evidence does not indicate that the Veteran has total occupational impairment.  For example, the Veteran has maintained full employment for the prior 10 to 20 years and has not lost more than a week of employment due to PTSD symptoms.  See April 2007 and April 2011 VA examinations.  Similarly, the Veteran does not exhibit total social impairment as evidenced in the VA examinations.  The Veteran reported a small group of friends, and good relationships with his wife and extended family.  Id.  Furthermore, there is no evidence of gross impairment in thought processes or communication, persistent hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, the Veteran's own occupation, or own name.  In fact, the Veteran has not claimed any of these symptoms.  The Veteran's claim that he has panic attacks, is unable to sleep, avoids social functions and has deep depressions are not disputed by the Board, but do not rise to the level of a 100 percent rating.  It is also noted that he claims to constantly fight to channel his anger so that it will not become a factor in his relationship.  Regarding his claims that he avoids social functions and fights to control his anger, the evidence shows that has been able to maintain relationships with his family, friends, and other Veterans and he has no history of violence or assaults.  Regarding his claim of deep depression, sleep troubles, and panic attacks, these do no lead to total occupational or social impairment.  He continues to work, and maintain relationships with others significant to him.   

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

For all of the foregoing reasons, the Board finds that the Veteran does not meet the criteria to warrant an initial rating higher than 70 percent for his PTSD, as the totality of evidence does not indicate that his PTSD causes total occupational and social impairment.

Extraschedular Consideration

The Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to an initial rating higher than 70 percent for service-connected PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


